 In the Matter of THE SOLVAY PROCESS COMPANYandUNITED CHEMI-CAL WORKERS LOCAL INDUSTRIAL UNION No. 164Case No. C-291-Decided February 16, 1938ChemicalManufacturinq Industry-Company-Dominated Union:charges ofnot sustained,complaint dismissed.Mr. Jacob BlumandMr. Beeves R. Hilton,for the Board.Hunton, Williams, Anderson, Gay and Moore,byMr. T. JustinMooreandMr. George D. Gibson,of Richmond, Va.,Mr. David A.Harrison, Jr.,of Hopewell, Va., andMr. Harry S. Ferguson,of NewYork City, for the respondent.Mr. Robert J. Francis,of Petersburg, Va., for the Council.Mr. Hyman A. Schulson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by The Federation of Architects, Engi-neers, Chemists and Technicians, herein called the Federation, theNational Labor Relations Board, herein called the Board, by BennetF. Schauffier, Regional Director for the Fifth Region (Baltimore,Maryland), issued its complaint dated July 28, 1937, against TheSolvay Process Company, Hopewell, Virginia, herein called therespondent.The complaint and notice of hearing were duly servedupon the parties.The complaint alleged that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act, in that it had dominated and interfered with theformation and administration of a labor organization known as theSolvayWorkers' Council, herein called the Council, and had con-tributed financial and other support to it.On August 7, 1937, counsel for the respondent, appearing specially,filed with the Regional Director motions to dismiss the complaintand for a bill of particulars.On the same day counsel for the re-spondentfiled an answerto the complaint in which it admitted theallegationsconcerning interstate commerce, but denied the allega-tions concerning the alleged unfair labor practices.Pursuant to notice, a hearing was held in Hopewell, Virginia, onAugust 26, 27, 28, 30, and 31, 1937, before D. Lacy McBryde, the330 DECISIONS AND ORDERS331TrialExaminer duly designated by the Board. The Board, therespondent, and the Council were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard,to examineand cross-examine witnesses, and to produce evidencebearing uponthe issues was afforded to theparties.A written motion to intervene in this proceeding was filed onAugust 8, 1937, with the Regional Director by counsel for the Coun-cil, and was resubmitted at the hearing; the TrialExaminer grantedthis motion.At the outset of the hearing the respondent resubmittedthe motions to dismiss the complaint and for a bill of particularswhich it had previously filed with the Regional Director.Thesemotions were denied by the Trial Examiner.During the hearing,amendments to the pleadings changing the name of the Federationof Architects, Engineers, Chemists and Technicians to United Chemi-calWorkers Local Industrial Union No. 164, herein called the United,were also allowed.At the close of the hearing, counsel for the re-spondent moved to dismiss the complaint on the ground that noevidence had been adduced to sustain the allegations.The TrialExaminer reserved ruling on the motion.On November 13, 1937, the Trial Examiner filed an IntermediateReport finding that the respondent had committed unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the Act. Thereafter the respond-ent and the Council filed exceptions to the Intermediate Report,taking exceptions to the ruling of the Trial Examiner during thecourse of the hearing, as well as to the findings and conclusions ofthe Intermediate Report, and requested an opportunity to argue theexceptions before the Board.The respondent filed with its excep.tions a brief in support thereof.Pursuant to notice, a hearing was held before the Board in Wash-ington, D. C., on December 23, 1937, for the purpose oforal argu-ment.The respondent and the United participated.The Board has reviewed the rulings of the Trial Examiner onobjections to the introduction of evidence made during the courseof the hearing and finds that no prejudicial errors were committed.The rulings are hereby affirmed.The Board has considered theexceptions to the Intermediate Report and the brief filed in supportthereof.As indicated below, the exceptions to the conclusions andrecommendations of the Trial Examiner are sustained.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Solvay Process Company, a subsidiary of the Allied Chemical& Dye Corporation, a 'New York corporation, owns and operates a 332NATIONALLABOR RELATIONS BOARDchemical plant at Hopewell, Virginia, where it is engaged in themanufacture of nitrogen derivatives and related products.Ap-proximately 800 employees are engaged in the plant; about 100 ofthese constitute the supervisory staff.The allegations of the complaint that the respondent causes bothits rawmaterialsand its products to move through States other thanVirginia were admitted by the respondentin its answer.II.THE ORGANIZATIONS INVOLVEDUnited Chemical Workers Local Industrial Union No. 164 is alabor organization admitting to membership all chemical employeesof the respondent, exclusive of supervisory and clerical employees.It is a local affiliated with the Committee for Industrial Organiza-tion, herein called the C. I. O.The Solvay Workers' Council is a labor organization limiting itsmembership to all employees of the respondent, exclusive of super-visory employees.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged domination of and interference with the SolvayWorkers' CouncilEarly in May 1937, some of the respondent's employees led byRusselPowell Eaves, a pipe bender, decided to form a labororgani-zation and to that end called upon John W. Pollard, an organizerfor the C. I. 0., at his office in Richmond, Virginia.Shortly there-after,Ray Broyhill, a co-owner of the Conoco Service Station inHopewell, acting without authority, for five dollars rented the Hope-well Armory to the Eaves group for the purpose of holding its firstmeeting on May 12.When some of the respondent's employeescame to the armory on the evening of May 12, they found it locked.On the same night, J. L. Bazemore, a member of the Eaves group,received the following letter from Ray Broyhill :Mr. BAZEMORE. Due to the action of the City Council, the rightto rent the armory has revoked and placed in the hands of theCity Manager only. I don't know why this took place so sud-den asI didn't know anything -about it until a few min. agoso I suggest you call Mr. Ancell about your meeting tonight.Sorry I cant come down myself but Red has gone to supper.RAY R.BROYHILL.P. S. I am returning the rental paid me. It will have to be,paid the city.In his testimony Eaves stated that control of the Armory wasvested in Dr. Elder, the mayor of Hopewell and the respondent's DECISIONS AND ORDERS333physician.H. Budge, an employee in the mechanical division of therespondent's plant, told the same story with the additional statementthat the City Council said, "There wasn't going to be no C. I. O.meetings held in Hopewell."These statements were conclusivelyshown to be without foundation.The mayor had no jurisdiction overthe use of the Armory, but the matter was vested by unanimous reso-lutions of the City Council at a regular meeting on December 12, ,1933, solely in W. G. Ancell, the city manager of Hopewell'Ancellentered into an agreement dated January 10, 1936, with ThomasBroyhill and Ray Broyhill, co-owners of the Conoco Service Stationin Hopewell, giving them certain privileges for the use of the armoryfor a one-year period expiring January 10, 1937.2After the expira-tion of said agreement Thomas Broyhill requested a renewal.Thecity manager refused the renewal but gave him the privilege of rent-ing the armory for Saturday night dances and special dances on othernights when convenient to the city, but only for dances.This ar-rangement was embodied in a letter dated April 27, 1937, prior to thebeginning of the first union activity.'Due to the absence of ThomasBroyhill from town, Eaves applied to Ray Broyhill, who knew noth-ing whatever of the terms of the agreement and was mistaken in sup-posing that he had authority to let the Eaves group use the armory.When this action was brought to the attention of the city managerby the caretaker of the armory, he promptly refused to allow suchuse to be made of the armory, not only because Broyhill was withoutauthority in the premises, but also because the armory had beencleaned and decorated and the floor polished for a hospital danceon the following evening.The mayor knew nothing of the occurrence.The prejudice against the C. I. O. which members of the United at-tempted to show was therefore solely a matter of ignorance on thepart of Ray Broyhill. The mayor and the city manager subsequentlyallowed the United to use the Hopewell Municipal Building for meet-ing purposes.After failing to meet at the armory on May 12, the Eaves group helda meeting at Budge's farm on the same night.A few days prior to this meeting and thereafter, membership appli-cations and cards were circulated throughout the respondent's plant.4One of these was handed to J. J. O'Leary, the respondent's managerof production, on May 8, 1937, by one of the respondent's supervisoryemployees.O'Leary, upon the receipt of the membership card,promptly issued instructions to all the foremen, assistant foremen,and other supervisory employees of the respondent that they "must so'Respondent Exhibit No 21.2 Respondent Exhibit No 22Respondent Exhibit No. 23RespondentExhibit No. 1. 334NATIONAL LABOR RELATIONS BOARDconduct themselves as not to interfere in any manner with any groupthat might wish to organize."A few days after May 8, rumors became prevalent around the plantthat the gas plant would be seized or shut down. Accordingly, on May12 some additional men were transferred to the gas plant from theammonia plant. The management took proper precautions, and noth-ing untoward occurred. Shortly after May 15, the rumors of seizuredeclined, and the extra men in the gas plant were transferred back tothe ammonia plant.On May 17, O'Leary received a letter from Eaves as chairman, andfour other men as members, of the Committee for the HopewellChemicalWorkers Union, requesting a conference on the followingday, primarily "to discuss with you some misunderstanding as to ourpurpose in organizing."Essentially the letter announced threethings : (1) contrary to the general rumor, the Committee intendedno violence; (2) the Committee had "no authority to negotiate anyagreements" but was only in an incipient stage; (3) the union menhad not affiliated with any national organization and the "Committeesees no reason why they and the respondent cannot arrange a meetingwith a permanent committee from the plant, which will truly repre-sent the men in the plant as a whole, without any outside advice."Such conference was held on May 18, Eaves then stated that hisgroup had no idea of calling a strike but was merely organizing "forjob security".O'Leary made no objection to this course but pointedto the Act and said that the management would not take a standone way or the other and would so conduct itself as to retain thefriendship of all the employees.He cautioned them against permit-ting persons unfamiliar with the operation of the plant to cause someimprovident action which would endanger the plant.Aside fromthat,O'Leary told the Committee he had no interest in whom itplaced its direction under, and did not intend to take any part inrelation to any organization of the employees one way or the other.He made it clear that he would not take sides, object or interferein any way, however the men organized. This testimony was cor-roborated by Eaves.At the end of the conference O'Leary "askedthem to come back whenever they wished". To use his own words,"I invited Mr. Eaves to bring his own committee (which I consideredC. I. 0) back to meet me any time at all. I told him I was not hardto reach and they did not have to give me advance notice, that theycould get me any time they wished and, on top of that, any of them asindividuals could come in any time they wanted to."During cross-examination Eaves developed the idea that O'Learyhad limited his willingness' for a further conference to a conferencewith a local committee unaffiliated with any national organizationand had declined to meet with any committee having such affiliation. DECISIONS AND ORDERS335We cannot give credence to Eaves' testimony.O'Leary directlyand unequivocally denied Eaves' testimony.W. H. Langewisch,assistant manager of production, who was present at the conferenceconfirms O'Leary's testimony.None of the other four men on thecommittee, two of whom testified, corroborated Eaves' testimony. Infact, on the following day, May 19, Eaves, presiding over a meetingof the United in the Hopewell Municipal Building, announced thathe "hoped to present the Union's working agreement to the Companywithin a few days" and that "the plant superintendent had talkedfavorably about the Union".5Neither Eaves nor his Committee, norany representative of the United, ever had any further interviewwith O'Leary and never made any effort for collective bargaining ornegotiation after May 18.At the May 18th conference Eaves likewise requested O'Leary tosee thatWalter George, the supervisor of safety, was instructed todiscontinue making efforts to obtain signatures of employees on a pe-tition that was being circulated through the plant.George is an em-ployee with no subordinates or supervisory authority of any kind, andis engaged solely in inspecting and improving safety conditions inthe plant.O'Leary replied that it was always his practice, on hearinga charge made against another man, to call in the other man andgive him an opportunity to tell his side of the story; he accordinglycifered to summon George and thresh the matter out in the Com-mittee's presence.Eaves, however, refused to allow this to be done.As soon as the conference was over, O'Leary called George to hisoffice and asked him whether Eaves' charge was correct.Georgereplied that there was no truth whatever in the charge.O'Learythen pointed out to George that the successful discharge of George'sduties relative to safety in the plant required the cooperation of allemployees and that for that reason he should not permit himself tobecome involved or affiliated in any faction or movement of anykind that might exist among the employees. George had previouslyreceived identical instructions from Duffy, his superior, and testifiedthat he faithfully obeyed them at all times.On May 13, the morning after the meeting of the Eaves group atBudge's farm, H. L. Reichardt, an employee working on the scales,came into the machine shop and, met R. F. Whitehurst, an employee,who had a short time before the hearing resigned his position to takea new position with another company in Brazil.Whitehurst begana conversation on the subject of unions. It is significant to point outthatWhitehurst had worked for the Tubize-Chatillon Company atitsHopewell plant for about 12 years prior to 1934. In 1934, a.union was organized in the Tubize-Chatillon plant under the auspices5Respondent Exhibit Nos 10 and 19 336NATIONAL LABOR RELATIONS BOARDof the American Federation of Labor and a strike was called.Asa result of this strike the machinery was injured and the plant wasclosed down and never reopened.As a result Whitehurst lost hisjob and was unemployed for about a year.He finally obtained ajob with the respondent.Whitehurst was very much disturbed bythe current rumors of union organization for fear that trouble mightdevelop at the plant similar to that which he had previously experi-enced.Whitehurst asked Reichardt if they could draw up somekind of petition in order to see how many men were opposed to anoutside labor organization.Reichardt agreed that this would bedesirable and the two men composed forthwith the text for such apetition.This was the product of their joint labor, and was, so faras the evidence shows, conceived and executed by them without sug-gestion or assistance from any other source and without the knowl-edge of any other person.Reichardt took the longhand draft homewith him that night to type, but his typewriter was out of order.Hecame to the plant early the next morning and typed it in the oxida-tion laboratory prior to his working hours.Nobody else was presentin the laboratory at that time and he had no permission to use thetypewriter or the paper which he found in the typewriter desk.The petition so prepared was a declaration of sentiment on thepart of the subscribers to the effect that they did not want the Unitedor any other similar organization.Whitehurst and Reichardt had heard of an independent union inthe neighboring plant of the Dupont Company at Ampthill, Vir-ginia.Both men thought that some such organization would bedesirable at the plant if the men approved.Copies of the petitionwere distributed to hourly employees in various parts of the plantfor circularization.In the ensuing three or four days about 150men subscribed to the petition.This was done without aid or sup-port from any of the management groups.When these signatures had been obtained, Reichardt thinking itproper that the management should be advised that there was adivision of feeling among the men on the question of unionization,wrote a letter to O'Leary on May 18, 1937, and submitted that letter,together with the originals of the petition, to O'Leary on the morn-ing of May 19. O'Leary did not encourage or discourage Reichardtin his views or converse with him on the matter whatever.J.V. Daniel, an employee in the mechanical department, shortlyafter the advent of Pollard, the C. I. O. organizer, prepared a letterto O'Leary 6 stating that the subscribers desired to lay before himtheir ' plan to combat any outside labor organization whatever and tohear from him any advice which he might see fit to give on that6RespondentExhibit No. 3. DECISIONS AND ORDERS337subject, their plan being to form an employees' works council.Daniel then knew nothing about the Whitehurst-Reichardt petition,but shortly after he had written this letter, he discovered that White-hurst and Reichardt were working along similar lines to his, and.so he invited them to join him.Daniel delivered his letter to O'Leary on May 26.O'Leary hada conference with Daniel, Whitehurst, Reichardt, and others on theafternoon of the same day.Daniel and the other subscribers to hisletter stated that they were opposed to having a C. I. O. organiza-tion in the plant and requested advice as to what they could do infurtherance of that purpose.O'Leary replied that he would "givethem no advice whatsoever", that under the Act the managementcould not participate or advise or assist in any labor movement ororganization, that he could not have any part or parcel therein,and that he would not interfere with any labor organization goingon, either in word or in spirit.Daniel and his associates stated toO'Leary at the conclusion of the conference that it was their in-tention to form a workers' council.O'Leary replied that he wouldnot tell them or suggest to them that they form an organization ornot, but that it was his instruction that no effort of any kind in thatdirection be made on company time. This testimony of O'Leary wasnot contradicted or questioned. In fact, it was confirmed in allpoints by every witness who referred to it.On the evening of May 28 a meeting was called by the Daniel-Whitehurst-Reichardt group to organize an independent union.Membership cards had been printed in advance.Carter, an em-ployee, had drawn up a tentative draft of bylaws.F. C. Maloney,a chemist, acted as temporary chairman of the meeting.He ex-plained that "the purpose of the meeting was to organize the hourlyemployees of the plant into a group independent of any foreign orany outstanding labor organization and with absolutely no con-nection with the company."A discussion of the tentative draft ofthe bylaws ensued.The question of the amount of dues to -becharged was also discussed.A number of employees signed mem-bership cards at the conclusion of the meeting.Maloney had been informed on May 21, seven days prior to theCouncil's meeting, that he was to be transferred to the salaried rollon June 1. This change did not affect the nature of his duties in anyway and did not give him any supervisory authority or bring himinto the ranks of the management, but was merely a provision toenable the respondent to call for his services more than 40 hours aweek, and was made without any connection or reference whateverto any possible labor activities or sympathies on Maloney's part.Maloney had been asked to preside by Carter because his experience 338NATIONAL LABOR RELATIONS BOARDin presiding at meetings of his church qualified him for the task.When Maloney learned that membership in the Council was re-stricted to hourly employees, he at first refused to preside.When theCommittee, however, pressed him to preside, he did so with thereservation that he would only act as chairman for the first meetingas he was still an hourly employee when the first meeting of theCouncil was held. In his uncertainty as to whether his declared butnot yet effective change in pay-roll classification made it improperfor him to preside at a meeting in regard to the -formation of anorganization of hourly employees, he asked O'Leary for advice onthis question, but O'Leary flatly declined to give him any advice orcounsel of any kind.Maloney took no active part in the Council afterJune 1, the day he was put on the salaried list.At the invitation of Daniel's nephew, an employee at the plant,Lowry, the head of the workers' council in the neighboring Dupontplant, addressed a second meeting of the Council on June 3. Lowryexplained the organization of the Dupont Council and answered ques-tions in regard thereto.At the end of the meeting a voluntaryoffering vv as taken up to defray the expenses of the Council, andsome $33 was collected.From that collection all expenses of theCouncil up to that time were paid; an itemized list was given inthe record.It was clearly shown that the respondent contributedno financial support toward the Council.The only other revenueof the Council was money subsequently received from membershipdues.On the evening of June 3 the United had a meeting in Petersburg,at which it voted to affiliate with the C. I. 0., and elected permanentofficers.At this time there had developed two distinct factions among themen at the plant, the United and the Council. Both groups activelysolicited members.O'Leary had given instructions that there shouldbe no solicitation of membership in any organization of any kind oncompany time, but it was impossible to enforce compliance with theseinstructions, and they were in fact disregarded by both groups.At a conference with O'Leary on June 9, Reichardt at a Councilcommittee produced Council membership cards signed by 374 hourlyemployees of the plant and requested O'Leary to recognize theCouncil as the exclusive bargaining representative of the respondent'shourly employees.O'Leary refused to recognize the Council as theexclusive bargaining representative, but said that he would recog-nize the Council as the sole bargaining agency for its members only.O'Leary stated that the Board was the final judge as to who wouldbe the exclusive bargaining agent.He refused to recognize theCouncil in order to protect himself against the possibility of boththe Council and the United claiming a majority in good faith. DECISIONS AND ORDERS339On June 18, O'Leary had another conferencewith the Councilcommittee,pursuant to its request.At thistime the Council claimedto represent 390 hourly employees.The committee again asked forrecognition as exclusive bargainingagent, whichO'Leary again re-fused for reasons previously stated.The committee asked him tobegin negotiations looking toward an agreement.O'Leary took thisunder advisement and gave no definite reply.The committee alsolaid before O'Leary Articles IX and X of the tentative draft of theCouncil's bylaws,specifying certain procedure for the handling ofgrievances.O'Leary took this proposal under advisement.The com-mittee also listed certain grievances,principally a request for a moreliberal vacation allowance and a request for a revision of rate struc-ture in the mechanical and electrical forces.O'Leary promised togive thismatter his studied consideration.O'Leary refused the com-mittee's request for permission to use the respondent's bulletin boardsand issued instructions that the bulletin boards could be used onlyfor company purposes.At this point we digress to consider Eaves' testimony that the Coun-cil'sbylawswere "hanging on every(bulletin)board in the plantfor eight or ten days".On cross-examination it appeared that Eavesnever went in any other part of the plant except the machine shopand knew only about the machine shop bulletin board.Eaves cutdown his general statementto a chargethat a copy of the bylawswas on the machine shop bulletin board for a period of three or fourdays.He was,however, definitely able to say that this occurredbetween May 5th and 10th.It was shown by other witnesses, how-ever, that it was not until May 28, when the first meeting of the Coun-cilwas held, that a preliminary draft of the bylaws was made.Thefinal form ofthe bylawswas completed in time for the Council meet-ing onJune 14, atwhich timethey were approved. -The bylaws werenot mimeographed until the last week in June.W. A. Waldron,an employee,testified that a particular copy ofthe bylaws7was posted on the bulletin board of the compressorbuilding from July 15to August4, but it was shownby theBoard'scounsel that that particular copy had been in the Regional Director'spossession since June 21.E. M. Reed, a welder,testified that he had seen a particular copyof the bylaws 8on the bulletin board in the machine shop, but he wasunable to recall whether it was in January, April,May, June, July,or August.It was clearly shown that the instructions of the manage-ment forbade ar y notice to be posted on company bulletin boards byeither group.No violations of these instructions had been reportedor came to the knowledge of the management,except a notice of a7 Board Exhibit No. 11.6 Board Exhibit No. 14. 340NATIONAL LABOR RELATIONS BOARDmeeting of the Eaves group which O'Leary ordered taken down afterspeaking to Eaves about it.On June 23 the Council committee again conferred with O'Learyto receive his reply to their requests of June 18.O'Leary agreed torecognize the Council as the bargaining representative for its mem-bers and granted a vacation with pay to all employees continuouslyon the pay roll since January 1, 1935.On June 21, Eaves filed with the Regional Director charges of thealleged violation by the respondent of Section 8 (1) and (2) andSection 2 (6) and (7) of the Act.The next meeting of O'Leary with the Council committee was onJuly 27.The committee presented to O'Leary a draft of an agree-ment.9Certain changes were recommended by O'Leary and the mat-ter was continued for further discussion and consideration.On July29,O'Leary received an amended draft of the proposed agreementfrom the Council.On the same day the respondent was served withthe complaint of the Board in this proceeding.O'Leary concludedthat it would be best for all parties concerned to defer any actionin regard to the proposed working agreement until the question pre-sented in this proceeding had been determined.O'Leary wrote tothe Council on August 5 advising it of the respondent's decision.There are certain episodes related by members of the United tend-ing to show the respondent's support of the Council, which deservesome comment.Aderholt, a section operator of the respondent andtreasurer of the United, testified that on May 14, George, supervisorof safety, gave him a letter in a buff envelope addressed to ThadStevens, an employee.According to Aderholt's story, George di-rected him to open the letter, explaining that "it is company busi-ness".Aderholt did so and saw inside a copy of the petition.Ader-holt further testified that George told him to "go up and start cir-culating on the four to twelve shift". In fact, Aderholt took thecommunication home with him, "snitched" another copy of the peti-tion "out of the purification building", put that in the envelope andgave that to Stevens.On cross-examination Aderholt added thatGeorge initially said to return the letter to the police station andthen "caught himself and said `return it to Whitehurst at the ma-chine shop' ".On direct examination Aderholt said that the letterwas sealed when it was given to him; on cross-examination he saidthat the letter at that time was open.George absolutely denied Aderholt's story.George testified thatin, the course of his duties, which require him to go throughout theplant, he frequently takes letters left at the patrol office to theiraddresses throughout the plant, including personal messages be.Respondent Exhibit No. 13. DECISIONS AND ORDERS341tween the men as well as company business.On this occasion hefound at the patrol office an envelope, left there in his absence,addressed to Stevens.He took the envelope and on his rounds cameto the compression building.He there saw Aderholt and askedhim to deliver the letter to Stevens.Aderholt demanded to knowwhat was in the letter.George replied that he had no idea, andthereupon departed.Aderholt did not open the letter in George'spresence.We cannot give credence to Aderholt's testimony. It is difficultto believe that George would have tried to promote a petition by theReichardt-Daniel group by giving it to Aderholt who by generalknowledge was a leader of the Eaves faction. It will be recalledthat George, shortly after May 8, was specifically instructed not toalign himself with any faction among the men or to take any partby work or deed or gesture in any labor organization activity. Thoseinstructionswere repeated to him by O'Leary after the latter'smeeting with the Eaves group on May 18. George testified that heat all times faithfully carried out those instructions.Subsequently Aderholt tried to dispel rumors around the plantthat he was connected with the C. I. O. by voluntarily denyingthese reports to Houser, the superintendent of the power subdivision,and Reeves, his foreman.Houser told him that he was not interestedand replied, "You use, your own judgment about that". 'Reevesreplied that he was not interested and that anything Aderholt didabout union organization was all right.When Aderholt told Reeveshe did not want to jeopardize his job, Reeves replied, "Well, Ader-holt, as long as you do your work here with us, that is all I personallyexpect of you."This testimony was not denied by Aderholt.Another episode was recounted by Everingham, who testified thatDaniel brought to him, in the tool room, which was ordinarily locked,a copy of the petition and asked his signature, which he declined togive.Daniel left and returned in a short time with W. F. Ashton,the general foreman, who allegedly said, "What is the matter withyou, why won't you sign this petition?" Everingham replied, "Mr.Ashton, first I don't believe it; I have seen too many of these so-called unions; they don't go."After some delay, according to Ever-ingham, Ashton said that if Everingham did not sign the petition hewas going to make E. K. Lund, the master mechanic, "mad", addingthat Everingham "was the one man that the old man Lund wantedto sign the card", and that he knew what would happen if he didmake the old man mad.Daniel and Ashton explained their version of what took place.Daniel at that time was proceeding to obtain signatures to the letterof May 26, requesting an interview with O'Leary.1°Daniel asked his10RespondentExhibit No. 3. 342NATIONAL LABOR RELATIONS BOARDforeman, Ashton, if he could assemble a committee to call on O'Leary,without explaining to Ashton the purpose of the committee.Ashtonsaid that that was all right. In the course of a business visit to themachine shop, Daniel asked Everingham if he would sign the letteras representative of the machine shop.Everingham replied that hewas in favor of the letter, but that he could not sign because of themen in the machine shop who were with the C. I. O. Daniel departed.Later as Daniel was passing through the machine shop with Ashton,Everingham, being in the tool room which is merely an enclosure ofnetted wire, saw them and beckoned them to approach, which theydid.Everingham asked Daniel for the letter and turned to talk toAshton about it.Everingham said that he could not sign the peti-tion.Ashton replied that he knew nothing of any petition, that asfar as he knew "they were looking for a committee to wait onO'Leary."Ashton made no suggestion whatever that Everinghamsign any paper and made no effort to induce him to do so, but toldhim that that was a matter for his own choice.When Everinghamsubsequently spoke to Lund about the matter, Lund replied, "Thatwill be entirely up to you. It is immaterial to me whatever youdo.Whatever they want you to sign, if you want to sign, go ahead."Having considered the conflicting evidence concerning the aboveepisodes and the respondent's neutral attitude toward its employees'organizational activities, we give credence to the testimony of therespondent's witnesses.The testimony of Everingham and Aderholtconcerning the above-described episodes was in a large measure dis-credited on cross-examination and contradicted by other witnesses.In the whole record there is little or no evidence of any antiunionactivity by the respondent in its plant.The record discloses that Reichardt, who helped to form the Coun-cilwas promoted from an hourly employee to a foreman in therespondent's transportation department on July 28.We are tunableto agree with the Trial Examiner's finding that Reichardt's promo-tion was in reward for his activities in helping to organize the Coun-cil.Reichardt' had been negotiating for a better paying positionwith the Merrick Scale Manufacturing Company of Passaic, NewJersey, since March 1937.A better position was offered to him bythat company in July.'1 In order to retain Reichardt in its employthe respondent promoted him to a supervisory position. In this con-nection we point out that Bazemore, a former officer of the United,alsowas promoted on July 1 and thereafter resigned from theUnited.We find that the respondent has not dominated or interfered withthe formation or administration of the Solvay Workers' Council orcontributed financial or other support to it.11Respondent Exhibit No. 20 DECISIONS AND ORDERS343We find that the. respondent had not interfered with, restrained,or coerced its employees in the exercise of the right of self-organiza-tion to form, join, or assist, labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities, for the purposes of collective bargaining andother mutual aid and protection.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAw1.The operations of the respondent, The Solvay Process Company,occur in commerce, within the meaning of Section 2 (6) of the Act.2.United Chemical Workers Local Industrial Union No. 164 andSolvay Workers' Council are labor organizations within the meaningof Section 2 (5) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that thecomplaint against The Solvay Process Company be, and it hereby is,dismissed,80535-38-23